Citation Nr: 1046655	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-37 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California
 

THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a urinary bladder disability.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1979 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in December 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2010, the Veteran withdrew his request for a Board 
hearing.  

The reopened claim of service connection for a urinary bladder 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in May 2005, the RO denied the 
application to reopen the claim of service connection for a 
urinary bladder disability; after the Veteran was notified of the 
adverse determination, he did not appeal the denial of the claim 
and the rating decision became final.

2. The additional evidence presented since the rating decision in 
May 2005 relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1. The rating decision in May 2005 by the RO, denying the 
application to reopen the previous denial of service connection 
for a urinary bladder disability, became final.  38 U.S.C.A. § 
7105(c) (West 2002).

2. The additional evidence presented since the rating decision by 
the RO in May 2005, denying the application to reopen the 
previous denied claim of service connection for a urinary bladder 
disability, is new and material, and the claim of service 
connection for a urinary bladder disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening of 
the claim of service connection for a urinary bladder disability, 
further discussion here of compliance with the VCAA with regard 
to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

In a rating decision in October 1980, the RO denied service 
connection for a urinary bladder disability.  In February 1982, 
the RO notified the Veteran that the claim was not reopened 
because new and material evidence had not been received.  In a 
rating decision in January 2000, the RO again denied the 
Veteran's application to reopen the claim of service connection 
for a urinary bladder disability.  After the Veteran was notified 
of the adverse determinations, he did not appeal the denials of 
the claim and the rating decisions became final based on the 
evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104. 

In April 2004, the Board denied the Veteran's application to 
reopen the claim of service connection for a urinary bladder 
disability as new and material evidence had not presented.  As 
the Veteran did not appeal the Board decision, the Board decision 
is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

In a rating decision in May 2005, the RO again denied the 
Veteran's application to reopen the claim.  After the Veteran was 
notified of the adverse determination, he did not appeal the 
denial of the claim and the rating decision became final.

Although the prior decisions became final, a claim may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  







Evidence Previously Considered

The evidence of record at the time of the previous rating 
decision in May 2005 is summarized below.  

The service treatment records show that the Veteran was first 
seen for in-service urinary problems six days after enlistment, 
on October 30, 1979, at which time he was noted to be an 
occasional bed wetter.  The impression was enuresis by history.    
On November 2, 1979, the Veteran gave a one-year history of 
enuresis secondary to trauma to his "kidney," (quotes in original 
service medical records) after a punch to his back.  He was 
referred to a urologist for fitness for duty.  After physical 
examination, evaluation by cystoscope, and evaluation by 
cystogram, the Veteran's condition was found to be within normal 
limits, except for the relatively small capacity of the urinary 
bladder (750 cc).  The assessment was decreased bladder capacity, 
which was found to have existed prior to service.  On November 8, 
1979, a Medical Board rendered the diagnosis of deformity, 
acquired, diminished bladder capacity, existed prior to 
enlistment.  The Veteran was subsequently administratively 
discharged from service.  

In October 1980, the RO originally denied the claim on the basis 
that the condition was shown to have clearly pre-existed service 
and not to have been aggravated by service.  

Private medical records show that in August 1981 the Veteran 
complained of urinary frequency.   In January 1999, history 
included of urge incontinence since 1977.  In March 1999, mixed 
urinary incontinence was noted.  In September 1999, the Veteran 
underwent a cystoscopy, hydrodistention, and bladder biopsy.  He 
gave a 20-year history of chronic pelvic pain.  The findings were 
an 800 cc bladder capacity.  In October 1999, the assessment was 
bladder distention.  





VA records show that in September 2003 the Veteran complained of 
a neurogenic bladder which stared in service.  In October 2003, 
history included a neurogenic bladder with urge incontinence that 
started while he was in service.  The diagnoses were early benign 
prostatic hypertrophy, prostatitis, and to rule out neurogenic 
bladder post-cerebrovascular accident.  In December 2003, a 
clinically neurogenic bladder was documented. 

In September 2003, the Veteran stated that he had no problems 
with a leaky bladder or bedwetting or an accident prior to 
service.  He stated that his bladder problems began in service 
when he had to hit the ground from running in place. 

Additional Evidence

The additional evidence presented since the last final rating 
decision in May 2005 includes a private medical opinion.  

In November 2006, a private physician expressed the opinion that 
the Veteran's bladder problems were most likely related to an 
injury sustained during military service.  

The private medical opinion, which is presumed credible for the 
limited purpose of reopening the claim, constitutes new and 
material evidence as the evidence relates to an unestablished 
fact necessary to substantiate the claim, that is, that the 
urinary bladder disability could be related to service either on 
a direct basis or by aggravation, the absence of such evidence 
was the basis for the previous denials of the claim.  As the 
additional evidence is new and material, the claim is reopened.

ORDER

As new and material evidence has been presented, the claim of 
service connection for a urinary bladder disability is reopened.  
To this extent only the appeal is granted. 


REMAND

Although the Board has reopened the claim of service connection, 
the RO has not considered the claim on the merits in the first 
instance, and further procedural due process is need before the 
Board can decide the claim on the merits.

Accordingly, the claim is REMANDED for the following action:

Adjudicate the claim of service connection 
for a urinary bladder disability on the 
merits, considering all the evidence of 
record.   If the benefit remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010). 


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


